DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on July 15, 2021 has been entered.  
	Applicant has: amended claims 1, 11 and 16.  	
	Claims 1-2, 4, 7-12, 15-17 and 20-27 remain pending and are herein being allowed.

Claim Interpretation
Regarding claims 10, 22, and 27, claim 10 recites: 
The computer-implemented method of claim 1, further comprising: outputting a copy of the blockchain network to the second enterprise.
Examiner interprets “blockchain network” to be “blockchain” in these claims.  A person of ordinary skill would know that “blockchain” means the distributed database (comprising, e.g., logs of transaction information), while “blockchain network” means the collection of nodes interacting via a particular blockchain protocol.  Thus, on the face of the claims, “outputting a copy of the blockchain network,” would not mean outputting a copy of connected nodes, rather it would mean outputting a copy of the database to each node of the network. 
The specification provides support for this interpretation by reciting: 
 “… [A] system can be implemented at the enterprise end (the enterprise employing the user involved in the transaction, for example) which will obtain and/or be provided a copy of the blockchain, and will require the user (employee) to enter the reimbursement details along with the hash of the block provided by corresponding block in the blockchain.” (Italics added by Examiner.) App. Spec., p. 6, line 25 to p. 7, line 5.

The blockchain of FIG. 2 is further described:  
“As also depicted in FIG. 2, each peer/endorser component can include a ledger 212 which includes a world state database 214 and a copy of the blockchain 216 (containing multiple transactions and related information). The world state database 214 stores the current values of a set of one or more ledger states, and the blockchain 216 includes a transaction log that records all changes that determine the world state.” (Italics added by Examiner.) App. Spec., p. 7, line 19 -23.

The specification also indicates:  
“In one or more embodiments of the invention, the blockchain network can
include a globally-available hyperledger.”  App. Spec., p. 8, line 10-11.

For purposes of prosecution, the Examiner interprets these claims accordingly.

Response to Arguments
Claim Rejections – 35 U.S.C. § 112(b)
Claims 1-2, 4, 7-12, 15-17, and 20-27 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior 35 U.S.C. 112(b) rejections are withdrawn.

Claim Rejections – 35 U.S.C. § 103	Applicant argues that the cited references do not teach or suggest all of the claim limitations.  Amendment, pp. 10-12.  Examiner agrees.  Examiner has performed an updated prior art search based on the amended claims and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as currently recited in independent claims 1, 11 and 16.  Accordingly, the 35 U.S.C. 103 rejection is withdrawn.	
Reasons for Allowance
Claims 1-2, 4, 7-12, 15-17 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
	The prior art teaches various aspects of the claimed invention.  For example, Kennedy et al. (US 2018/0315047 A1) discloses a method for recording chargebacks in blockchain transactions.  Kennedy Abstract.  As part of the method Kennedy discloses where a block may be generated (i.e. implemented) in response to a payment transaction (i.e. transaction) between a consumer (i.e. user) and a merchant (i.e. first enterprise).  Kennedy [0027-0028].  Kennedy discloses that a smart contract in association with the payment transaction (i.e. in conjunction with the implemented block) could be generated and added 
	Barrett et al. (US 2018/0089752 A1), a previously uncited reference, discloses a system that enables users to manage expenses and costs.  Barrett [0007].  Barrett discloses that the system generates an identifier associated with a receipt, and that the identifier can subsequently be used access stored information to verify whether a corresponding e-receipt is valid.  Barrett [0031-0032].
	Dillenberger (US 2017/0177898 A1), a previously uncited reference, discloses a method for storing encrypted data in a blockchain.  Dillenberger Abstract.  The method includes receiving a request from a user to include a new transaction with additional data in the blockchain, where the additional data has been encrypted with an encryption key.  Dillenberger [0038]; Fig. 3.  Later in order to access the encrypted data, a computing node receives a request comprising a transaction identifier (i.e. obtains address information attributed to the implemented block) and a decryption key.  Dillenberger [0043-0044]; Fig. 4.  The computing node uses the transaction identifier to find a corresponding block in the blockchain, and then decrypts the encrypted data using the decryption key (i.e. decrypting at least a portion of the encrypted transaction related data information using the key).  Dillenberger [0044-0045]; Fig. 4.  The data that has been decrypted is then made available to the user.  Id.	Accordingly, certain aspects of the claimed invention were known in the art, however, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, 
	For the above reasons, and for those further cited in Applicant’s remarks (Amendment, pp. 10-12), claims 1, 11 and 16 are deemed to be allowable over the prior art and claims 2, 4, 7-10, 12, 15, 17 and 20-27 are allowable by virtue of their dependency on claim 1, 11 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        September 25, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685